DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 02/14/2020 are accepted.

Information Disclosure Statement
The references cited in the IDS, submitted on 02/14/2020, 03/31/2022, 05/12/2022, 10/20/2022, 11/02/2022, and 12/01/2022 have been considered.

Claim Objections
Claims 1, 8 and 15 are objected to due to the following informalities:
Regarding claim 1, lines 24-25 of claim 1 recite “comprise yearly nitrogen leeching scores and yearly greenhouse gas emissions scores, and wherein said yearly nitrogen leeching scores…”  Claims 8 and 15 recite the same subject matter.  Applicant is suggested to amend lines 24-25 claim 1 to recite: --yearly nitrogen leaching leaching 
Applicant is additionally suggested to review the specification for any additional typographical errors.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for agricultural land parcel valuation, the method comprising: accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types; assessing and ranking the corresponding management practices for the each of the plurality of parcels; generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise highest ranked corresponding management practices, the corresponding historical weather conditions, the corresponding locations and topography, the corresponding soil types, and the corresponding crop types; simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years, wherein said simulating employs the simulation inputs provided by said generating; and employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, wherein the valuation for the each of the plurality of parcels is expressed relative to all of the plurality of parcels within the prescribed region, the agricultural metrics comprising a sustainability metric that comprises a function of an average of yearly sustainability component values, and wherein said yearly sustainability component values comprise yearly nitrogen leeching [sic] scores and yearly greenhouse gas emissions scores, and wherein said yearly nitrogen leeching scores and said yearly greenhouse gas emissions scores are calculated based upon outputs of said simulating crop growth for a corresponding year.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 8 and 15.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 8 is a computer program product claim and claim 15 is a system claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “ranking the corresponding management practices for the each of the plurality of parcels…” (See, for example, FIG. 5; ¶80, of the instant specification), “generating simulation inputs for the each of the plurality of parcels…” (See, for example, FIG. 5; ¶¶83-86, of the instant specification), “simulating crop growth for the each of the plurality of parcels…” (See, for example, FIG. 5; ¶¶87-88, of the instant specification), and “employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels…” (See, for example, FIGS. 7-9; ¶¶93-114, of the instant specification), each of which comprises the judicial exception of a mathematical process.  
Similar limitations comprise the abstract ideas of claims 8 and 15. 
What remains of the claimed method is merely a generic data receiving steps of “accessing data corresponding to each of a plurality of parcels within a prescribed region…” and “assessing the corresponding management…” (See, for example, FIGS. 1-4; ¶¶39-49, of the instant specification), each of which is set forth at a highly generic level, and where the generic data receiving steps comprise insignificant extra-solution activity(ies).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Similar limitations comprise the abstract ideas of claims 8 and 15. 
Additionally regarding claims 8 and 15, claim 8 additionally recites generic computing components, “a computer-readable storage medium,” and “a computer” (See, for example, FIGS. 1, 10; ¶38, ¶122, of the instant specification), each of which is set forth at a highly generic level and where the generic hardware comprises insignificant extra-solution activity(ies).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  Claim 15 additionally recites “an agricultural valuation server” (See, for example, FIG. 10; ¶122, of the instant specification), “a management practices processor,” “a crop simulation processor,” “an agricultural metrics processor,” and “a valuation processor” (See, for example, FIG. 1; ¶¶43-46, of the instant specification).  However, these elements comprise generic computing components each of which is set forth at a highly generic level and where the generic hardware comprises insignificant extra-solution activity(ies).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  

Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the calculated valuation corresponding to the each of the plurality of parcels.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software, and generic data gathering and data processing steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 8 and 15, does not appear to be patent eligible under 101.

Claim 8 is additionally rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 8 appears to recite a computer program which is not a statutory class of invention, and is thus rejected as being directed to non-statutory subject matter.  In arguendo, however, if the invention is considered a computer-readable storage medium carrying one or more sequences of one or more instructions, the broadest reasonable interpretation of a claim(s) drawn to a computer readable medium covers transitory propagating signals per se covering non-statutory subject matter.  A memorandum issued on January 26, 2010, from Director Kappos stated that:
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Applicant is suggested to amend claim 8 to add the limitation “non- transitory” to the claim to overcome the non-statutory subject matter rejections.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

NOTE: Currently there are no outstanding prior art rejections under 35 USC § 102 or 35 USC § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication US 2018/0181893 A1, to Basso, discloses a method for agricultural land parcel valuation which includes accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sensed crop data, corresponding soil types, and corresponding crop types.
U.S. Patent Publication US 2020/0005401 A1, to Bull et al., discloses obtaining remotely sensed images and generating one or more yield ranking scores for a grower’s one or more fields using historical agricultural data.
U.S. Patent 7,184,892 B1, to Dyer et al., discloses evaluating crop performance which includes obtaining weather data and soil data for a defined geographic area, obtaining management data associated with a particular agricultural obtaining crop affiliated with the defined geographic area.  At least one of the obtained weather data, soil data, and management data is evaluated in comparison to obtaining reference weather, soil, and management data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857